Citation Nr: 0000772	
Decision Date: 01/11/00    Archive Date: 01/27/00

DOCKET NO.  96-04 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for left shoulder tendonitis.

2.  Entitlement to an initial rating in excess of 20 percent 
for residuals of translocation of the left ulnar nerve.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1991 to 
December 1994.  This matter comes to the Board of Veterans' 
Appeals (Board) from rating decisions of the Department of 
Veterans Affairs (VA) San Diego Regional Office (RO).  By 
July 1995 rating decision, the RO granted service connection 
for left shoulder tendonitis and residuals of translocation 
of the left ulnar nerve and assigned 10 and zero percent 
initial ratings for the disabilities, respectively.  Both 
initial ratings were effective December 8, 1994, the day 
following the date of his separation from service.  

The veteran duly appealed initial ratings assigned by the RO 
and a June 1996 rating decision; the RO increased the initial 
rating for left shoulder tendonitis to 20 percent and the 
initial rating for residuals of translocation of the left 
ulnar nerve to 10 percent.  Both increased ratings were made 
effective December 8, 1994.  By July 1999 rating decision, 
the RO again increased the initial rating for the residuals 
of translocation of the left ulnar nerve to 20 percent, 
effective December 8, 1994.  

The Board observes that the veteran has asserted that his 
left elbow and shoulder disabilities prevent him from 
working.  Liberally construed, his assertion is a claim for a 
total disability rating based on individual unemployability 
due to service- connected disabilities (TDIU).  In addition, 
in November 1999 written arguments, the veteran's 
representative raised the issue of entitlement to special 
monthly compensation benefits due to the loss of use of the 
left hand pursuant to 38 C.F.R. § 4.63.  Since these matters 
have not yet been adjudicated, and as they are not 
inextricably intertwined with the issues now on appeal, they 
are referred to the RO for initial adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's left shoulder disability is manifested by 
severe functional impairment due to factors such as loss of 
motion, pain, marked fatigability and weakness.  

3.  Residuals of translocation of the left ulnar nerve 
include episodes of excruciating pain, as well as loss of 
motion and marked fatigability and weakness, productive of 
severe functional impairment.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 30 percent rating for left 
shoulder tendonitis have been met.  38 U.S.C.A. § 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 
5024, 5201 (1999).

2.  The criteria for an initial 30 percent rating for 
residuals of translocation of the left ulnar nerve have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 
4.124a, Diagnostic Code 8516 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims are well 
grounded.  Thus, VA has a duty to assist in the development 
of facts pertinent to the claims.  38 U.S.C.A. 5107(a).  On 
careful review of the record, the Board is satisfied that all 
relevant facts have been adequately developed, to the extent 
possible.  Moreover, neither the veteran nor his 
representative has identified any outstanding evidence 
pertinent to the claims.  Thus, no further assistance to the 
veteran in developing the facts pertinent to his claims is 
required to comply with the duty to assist.

I.  Factual Background

The service medical records show that in November 1993, the 
veteran sought treatment for left shoulder pain.  He reported 
that he had been doing side straddle hops when he heard his 
left shoulder "pop," causing him to fall.  He stated that 
immediately after the fall, he grabbed his arm and felt as if 
his left shoulder "popped back into place."  He indicated 
that his current symptoms included decreased range of motion 
and transient numbness.  He also reported a pre-service 
history of a left shoulder "muscle tear," but denied any 
chronic problems following that injury.  On examination, the 
veteran was noted to be right hand dominant.  X-ray 
examination of the left shoulder was negative.  The initial 
assessment was probable right shoulder subluxation.  A sling 
and shoulder exercises were recommended, with the goal being 
full range of motion within one week.  

However, subsequent service medical records show that the 
veteran continued to complain of left shoulder pain, as well 
as left ulnar groove pain and transient paresthesia in the 
fourth and fifth digits, which he indicated had been present 
since hitting his "funny bone."  His symptoms were 
attributed to left shoulder tendonitis and left ulnar nerve 
compression neuropathy.  

In October 1994, the veteran underwent a submuscular 
translocation of the left ulnar nerve.  On follow-up in 
November 1994, he reported stiffness at the elbow and 
tingling from the elbow distally along the ulnar nerve tract.  
Objective examination showed tenderness to palpation along 
the muscle at the dorsal aspect of the forearm with wrist 
extension.  Residual swelling was present along the medial 
aspect of the left elbow.  Range of motion the left elbow was 
from 35 degrees of extension and 127 degrees of flexion.  
Left grip strength was 105 pounds, compared to 140 on the 
dominant right.  Range of motion of the left wrist was 70 
degrees of extension and 80 degrees of flexion.  The 
assessment was decreased swelling, increased range of motion 
at the left elbow and wrist, increased sensation in the left 
hand, and slight adherence at distal area of linear scar at 
the left elbow.  

Following separation from service, the veteran was afforded a 
VA medical examination in January 1995, in connection with 
his claims of service connection for left shoulder and left 
elbow disabilities.  On examination, the examiner observed no 
swelling or deformity.  Range of motion of the left shoulder 
was flexion to 90 degrees, rotation (internal and external) 
to 90 degrees with discomfort on internal rotation, and left 
abduction to 90 degrees with full elevation over the head.  
Range of motion of the left elbow was 130/0 degrees, 
pronation and supination were to 90 degrees.  X-ray 
examinations of the left elbow and left shoulder were normal.  
The diagnoses were history of subluxation of the left 
shoulder with discomfort on internal rotation, and history of 
ulnar neuropathy, treated with translocation of the left 
ulnar nerve with relief and mild limitation of the left elbow 
as described.  

By July 1995 rating decision, the RO granted service 
connection for left shoulder tendonitis and residuals of 
translocation of the left ulnar nerve and assigned 10 percent 
and zero percent initial ratings for these disabilities, 
respectively.  Both initial ratings were effective December 
8, 1994, the day following the date of the veteran's 
separation from service.  

The veteran duly appealed the initial ratings assigned by the 
RO.  In support of his claim, he submitted VA outpatient 
treatment records for the period from June to February 1996.  
These records show that in June 1995, he sought treatment for 
sharp shooting pain in the left shoulder while lifting heavy 
objects or on rotation of the left shoulder.  He claimed that 
he was unable to work due to his symptoms.  In October 1995, 
he again complained of left shoulder pain with motion, as 
well as occasional numbness and tingling in the right hand 
and wrist.  Physical examination showed full range of motion 
with pain on rotation of the left arm.  There was tenderness 
to palpitation over the acromioclavicular joint.  Later that 
month, he was again seen in connection with his complaints of 
pain on left shoulder motion and stated that he had trouble 
raising his shoulder above his head.  On physical 
examination, the veteran had full range of motion of both 
shoulders with decreased strength on the left on abduction.  
In November 1995, he reported worsening left shoulder pain 
which he rated as a 7 on a pain scale of 1 to 10.  In 
February 1996, physical examination of the left shoulder 
showed no effusion, crepitus, subluxation, or apprehension.  
Range of motion showed forward flexion and abduction to 170 
degrees, external rotation to 80 degrees with pain on motion.  
Muscle strength was 5/5.  X-ray examination was negative.  A 
magnetic resonance imaging (MRI) study revealed a possible 
superior labrum anterior posterior tear.  

In April 1996, he was hospitalized.  On admission, his left 
shoulder was fairly stable and had full range of motion with 
"a lot of pain."  Arthroscopic examination showed that the 
superior labrum was intact, although the anterior labrum was 
loose and seemed to have degenerated; this was thought to be 
the possible cause of his shoulder impingement, and it was 
debrided.  Post-operatively, the plan was for the veteran to 
be able to fully range his shoulder.  

In April 1996, the veteran testified at a hearing at the RO 
that he was in constant pain and was undergoing physical 
therapy.  He stated that he had limited left shoulder motion 
and had problems driving his car.  He also reported problems 
picking up heavy objects over his head.  He stated that he 
was currently taking pain medication.  He stated that he felt 
unable to support his family financially as there was no way 
he could go to both physical therapy and work.  

By June 1996 rating decision, the RO increased the initial 
rating of the veteran's left shoulder tendonitis to 20 
percent and the initial rating for status post translocation 
of the left ulnar nerve to 10 percent.  Both ratings were 
made effective December 8, 1994.  In addition a temporary 
total rating was assigned, effective April 8, 1996, based on 
surgical or other treatment requiring convalescence.  See 
38 C.F.R. § 4.30.  

The following month, the veteran submitted a request for an 
extension of his convalescence rating.  In support of his 
claim, he attached a note, apparently from a VA physician, to 
the effect that the veteran was 100 percent disabled until 
September 1, 1996, secondary to left shoulder pain.

The RO thereafter obtained VA outpatient treatment records 
for the period of May to August 1996.  These records show 
that in May 1996, he was seen on follow-up.  At that time, it 
was noted that he continued in physical therapy but still 
reported occasional "clicks" and a dull ache in the left 
shoulder.  Physical examination showed forward flexion to 170 
degrees, abduction to 130 degrees with pain, external 
rotation to 60 degrees with pain, and internal rotation to 45 
degrees.  In August 1995, the veteran reported that he was 
continuing with exercises at home, although he still 
experienced continued shoulder pain.  Range of motion testing 
of the left shoulder showed forward flexion to 130, abduction 
to 115 degrees, external and internal rotation to 80 degrees.  
It was also noted that the veteran had a history of systemic 
lupus erythematosus (SLE) which was being treated with 
steroids.  

In September 1996, the veteran underwent VA medical 
examination at which he reported continued left shoulder pain 
since his surgery.  He stated that he was no longer taking 
medication, but was regularly doing physical therapy.  He 
complained that he could lift his daughter, but was unable to 
hold her.  He also complained of diminution of the range of 
motion of the left shoulder.  Objective examination showed 
two small arthroscopy scars which were not tender, adherent, 
keloidal, or hypertrophic.  There was no tenderness about the 
shoulder.  Range of motion testing showed abduction to 135 
with pain after 100 degrees.  Forward flexion was to 160 
degrees with pain at the end of the range of motion.  
Internal and external rotation was to 60 degrees, with pain 
at the end of the range of motion.  X-ray examination was 
normal.  The diagnosis was rotator cuff tendonitis, status 
post arthroscopic surgery.  The examiner indicated that 
stiffness and arthralgia of the shoulder after surgery 
usually took months or even years to fully recover and the 
recovery may not be complete.  He stated that in the 
veteran's case, recovery and rehabilitation were not abnormal 
or unusually long.

By October 1996 rating decision, the RO extended the 
veteran's temporary total rating to June 30, 1996.  Effective 
July 1, 1996, the 20 percent rating was continued.

On VA medical examination in July 1998, the veteran reported 
that he subluxed his shoulder in 1993 while doing straddle 
hops.  He stated that he recently had arthroscopic surgery 
and had not recovered from his shoulder injury.  He also 
reported that he was post transplantation of the ulnar nerve 
and that he experienced agonizing pain in the left elbow 
about three times daily, lasting from a few seconds to 20 
minutes.  The examiner indicated that the veteran was 
essentially one-armed in that he was unable to use his left 
arm to any extent; however, he also noted that in his job, he 
was required to lift computers all day long which weighed 25-
30 pounds, which was very difficult for him, although 
apparently not impossible.  It was further noted that he was 
undergoing on-the-job training for computer repair.  
Objective examination showed normal motion of the fingers and 
wrist, with no evidence of loss of strength in the intrinsic 
muscles of the hand or of atrophy of thenar or hypothenar 
eminences.  Sensation was also normal.  Regarding the left 
elbow, Tinel's and Phalen's signs were negative.  There was 
possibly a little atrophy of disuse of the left upper 
extremity, but no loss of sensation.  Range of motion of the 
elbow showed supination to under 80 degrees, extension was 
limited to +10 degrees, and flexion was normal.  The veteran 
reported significant pain and "almost bent over in pain with 
our multiple testing."  Left shoulder abduction was to 95 
degrees, but the veteran reported pain at 70 degrees.  
Flexion was to 170 degrees with very little discomfort.  
External rotation was to 70 degrees and internal rotation was 
to 80 degrees.  Impingement test was 3+ positive with 
weakness of abduction of 1/4.  X-ray examination of the left 
shoulder and elbow were normal.  Electromyography (EMG) 
testing showed moderate slowing of conduction velocity at the 
elbow, without active denervation.  The diagnoses included 
left shoulder impingement, tendonitis with severe limitation 
of motion of abduction and marked weakness and fatigability 
and pain from 70 degrees abduction, and post ulnar nerve 
anterior transplantation with excruciating pain 
intermittently and minimal limitation of motion.  The 
examiner noted that "[w]ith the function of both the left 
elbow and the shoulder affected by the pain that he has with 
use, he has no endurance whatsoever, he develops even more 
weakness with the pain, and this provides a very significant 
functional impact when he uses the left upper extremity."  

By July 1999 rating decision, the RO again increased the 
initial rating for the veteran's residuals of a translocation 
of the left ulnar nerve to 20 percent, effective December 8, 
1994.  

II.  Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (1999).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (1999).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Review of the medical evidence shows that the veteran is 
right-handed.  Under the laws administered by VA, a 
distinction is made between major (dominant) and minor 
musculoskeletal groups for rating purposes.  Only one hand is 
to be considered major. 38 C.F.R. § 4.69 (1999).  Thus, all 
discussion of the veteran's disability will relate to his 
left (or minor) extremity.

III.  Analysis

Left shoulder tendonitis

The RO has rated the veteran's left shoulder tendonitis by 
analogy to tenosynovitis.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5024.  Under that diagnostic code, tenosynovitis is to 
be rated on limitation of motion of the affected part.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5201, a 20 percent 
rating is warranted for limitation of motion of the minor arm 
to shoulder level, or when there is limitation of motion of 
the minor arm to midway between side and shoulder level.  A 
maximum 30 percent rating is assigned where there is 
limitation of motion of the minor arm to 25 degrees from the 
side.

Full range of motion of the shoulder is measured from zero 
degrees to 180 degrees in forward elevation (flexion), zero 
degrees to 180 degrees in abduction, zero degrees to 90 
degrees in external rotation, and zero degrees to 90 degrees 
in internal rotation.  38 C.F.R. § 4.71, Plate I (1999).

In addition, there are other Diagnostic Codes that 
potentially relate to impairment of the shoulder; the veteran 
is entitled to be rated under the Diagnostic Code which 
allows the highest possible evaluation for the clinical 
findings shown on objective examination.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Diagnostic Code 5200 rates favorable ankylosis of the 
scapulohumeral joint with abduction to 60 degrees, reaching 
the mouth and head, as 20 percent for the minor arm.  
Intermediate ankylosis, between favorable and unfavorable, 
warrants a 30 percent evaluation.  Unfavorable ankylosis with 
abduction limited to 25 degrees is assigned a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5200 (1999).

Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992).

Diagnostic Code 5202 provides a 20 percent evaluation where 
there is recurrent dislocation of the minor humerus at the 
scapulohumeral joint with frequent episodes and guarding of 
all arm movements.  The next higher evaluation, 40 percent, 
requires fibrous union of the minor humerus.

Under the provisions of Diagnostic Code 5203 a maximum 20 
percent evaluation is provided where there is dislocation of 
the clavicle or scapula or where there is nonunion of the 
clavicle or scapula with loose movement.

In this case, the post-service evidence of record shows that 
the veteran does not have limitation of motion in the minor 
left shoulder that would warrant a 30 percent disability 
rating under Diagnostic Code 5201.  Likewise, there is no 
evidence of ankylosis or fibrous union of the humerus to 
warrant a rating in excess of 20 percent under Diagnostic 
Codes 5200 and 5202.  

However, the Board notes that since his separation from 
service, the veteran has consistently complained of left 
shoulder pain.  On most recent VA medical examination in July 
1998, the examiner concluded that the veteran's left shoulder 
disability was productive of severe functional impairment due 
to factors such as pain, marked fatigability and weakness.  
In view of the provisions of 38 C.F.R. §§ 4.40 and 4.45, and 
in accordance with the Court's decision in DeLuca, the Board 
finds that the veteran substantially meets the criteria for a 
30 percent rating under Diagnostic Code 5201 for left 
shoulder disability in view of the effect of pain, weakness, 
and fatigability on his functional abilities.  This is the 
maximum rating for a minor arm under this code.  Again, 
because scapulohumeral ankylosis or fibrous union of the 
humerus is not shown, diagnostic codes pertaining to these 
disorders are not applicable here.

In summary, the Board finds that a 30 percent rating for left 
shoulder tendonitis most accurately contemplates the 
symptomatology and resulting impairment demonstrated in the 
medical evidence of record.  

Moreover, although it does not appear that the RO expressly 
considered referral of the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1), the Board finds no basis for further 
action on this question as there are no circumstances 
presented that the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.

Residuals of translocation of the left ulnar nerve

Under 38 C.F.R. § 4.124a, Diagnostic Code 8516, which 
pertains to paralysis of the ulnar nerve, a 20 percent rating 
is assigned for moderate incomplete paralysis of the ulnar 
nerve of the minor hand.  A 30 percent rating is warranted 
when there is severe incomplete paralysis of the ulnar nerve 
of the minor hand.  A 50 percent rating is warranted for 
complete paralysis of the ulnar nerve of the minor extremity 
exhibited by the "griffin claw" deformity due to flexor 
contraction of the ring and little fingers, very marked 
atrophy in the dorsal interspace and thenar and hypothenar 
eminences; loss of extension of the ring and little fingers, 
inability to spread the fingers (or reverse), inability to 
adduct the thumb; and weakened flexion of the wrist.  38 
C.F.R. § 4.124a, Diagnostic Code 8516.  This is the highest 
rating available under this diagnostic code.

In addition, there are other Diagnostic Codes that 
potentially relate to the veteran's disability and he is 
entitled to be rated under the Diagnostic Code which allows 
the highest possible evaluation for the clinical findings 
shown on objective examination.  Schafrath, 1 Vet. App. 592.  

Under Diagnostic Code 5205, ankylosis of the minor elbow 
warrants a minimum 30 percent rating.  Flexion of the minor 
forearm limited to 55 degrees warrants a 30 percent rating.  
Flexion of the minor forearm limited to 45 degrees warrants a 
40 percent rating.  38 C.F.R. § 4.71a, Code 5206 (1999).  
Extension of the minor forearm limited to 100 degrees 
warrants a 30 percent evaluation and extension of the minor 
forearm limited to 110 degrees warrants a 40 percent rating.  
38 C.F.R. § 4.71a, Code 5207.

The average, normal range of motion of the forearm (elbow) is 
zero degrees extension, 145 degrees flexion, 80 degrees of 
pronation, and 85 degrees of supination. 38 C.F.R. § 4.71, 
Plate I (1998).

After a thorough review of the evidence of record, the Board 
finds that a rating in excess of 20 is not warranted under 
8516 as there is no indication of severe incomplete or 
complete paralysis of the ulnar nerve.  Most recent EMG 
testing showed only moderate slowing of conduction velocity 
at the elbow, without active denervation.  Likewise, there is 
no medical evidence of ankylosis to warrant a rating in 
excess of 30 percent under Diagnostic Code 5205.

In addition, the veteran does not have limitation of motion 
in the left forearm warranting a 30 percent disability rating 
under Codes 5206 or 5207.  For example, on VA medical 
examination in January 1995, range of motion of the left 
elbow was from zero to 130 degrees and pronation and 
supination were to 90 degrees.  The examiner described the 
findings as mild.  On most recent VA medical examination in 
July 1998, the examiner again described the veteran's loss of 
left elbow motion as minimal.  However, he noted that the 
veteran reported episodes of agonizing pain in the left elbow 
concluded that "[w]ith the function of both the left elbow 
and the shoulder affected by the pain that he has with use, 
he has no endurance whatsoever, he develops even more 
weakness with the pain, and this provides a very significant 
functional impact when he uses the left upper extremity."  

In view of the examiner's conclusion that the veteran's left 
elbow disability is productive of severe functional 
impairment, due to factors such as pain, marked fatigability 
and weakness, the Board finds that the veteran substantially 
meets the criteria for the 30 percent rating by analogy for 
severe disability.  This is the maximum rating under this 
Diagnostic Code for a minor extremity, absent evidence of 
complete paralysis of the ulnar nerve, characterized by 
symptoms such as a "griffin claw" deformity, very marked 
atrophy in the dorsal interspace and thenar and hypothenar 
eminencies, loss of extension of the ring and little fingers, 
inability to spread the fingers (or reverse), inability to 
adduct the thumb, and weakened flexion of the wrist, which 
have clearly not been shown here.  

In summary, the Board finds that a 30 percent rating for 
residuals of translocation of the left ulnar nerve most 
accurately contemplates the symptomatology and resulting 
impairment demonstrated in the medical evidence of record.  
Moreover, although it does not appear that the RO expressly 
considered referral of the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1), the Board finds no basis for further 
action on this question as there are no circumstances 
presented that the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.



	(CONTINUED ON NEXT PAGE)







ORDER

An initial 30 percent rating for left shoulder tendonitis is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

An initial 30 percent rating for residuals of translocation 
of the left ulnar nerve is granted, subject to the laws and 
regulations governing the payment of monetary benefits.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals







